By the Court :
—The defendant has not received such notice of trial, as made it reasonable for him to prepare. No laches can be imputed to him; for, he is not obliged to attend at every Court, whether his cause is marked for trial, or not. In England the proof of actual notice is required: But, with us, as the Gentleman of the law are not so numerous, as they live dispersed, and as there are no regular posts, the rigor of that rule is not imposed. Still, however, a reasonable notice of trial must be given to the party, not merely to his attorney; and, after all, the rules for bringing on causes must be influenced by legal discretion, applicable to the peculiar circumstances of every case.